United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2542
                                   ___________

James E. Attia,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota
Social Security Administration;        *
United States Attorney; United States *      [UNPUBLISHED]
Attorney General,                      *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: January 7, 2004

                                  Filed: January 22, 2004
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.


       James E. Attia appeals from the final judgment entered in the District Court1
for the District of South Dakota affirming the Commissioner’s decisions to deny his
application for a waiver of past overpayment of benefits and his 1997 application for

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
Mark A. Moreno, United States Magistrate Judge for the District of South Dakota.
supplemental security income (SSI). For the reasons discussed below, we affirm the
judgment of the district court.

       Attia began receiving SSI benefits in 1979. Sometime in 1989, he purchased
40 acres of land in Stanley County and 80 acres of land in Perkins County, South
Dakota, but did not disclose ownership of this land until October 1993. Because the
value of the land exceeded $2,000--the amount of allowable resources for an
unmarried applicant, see 42 U.S.C. § 1382(a)(3)(B)--the Social Security
Administration (SSA) suspended Attia’s SSI benefits and determined that Attia had
been overpaid $18,288 in benefits from October 1989 to June 1993. Attia later sold
the Stanley County land, filed a new application for SSI benefits, and requested
waiver of the overpayment. An administrative law judge (ALJ) denied the July 1997
SSI application because the value of the Perkins County land, which Attia still
owned, exceeded $2,000. The ALJ also refused to waive overpayment because Attia
had been at fault in causing the overpayment. Attia later sold the Perkins County land
for a net profit of $1,819, after deducting closing costs.

       We review for substantial evidence. See Gladden v. Callahan, 139 F.3d 1219,
1222 (8th Cir. 1998) (standard of review). Attia argues he was not at fault in causing
the overpayment because the land was public, he did not own it or obtain income
from it, and he lived on part of the Stanley County land. The record shows, however,
that Attia purchased the land in 1989 for $7,200, but did not disclose this to the SSA
until October 1993; the land patent conferred ownership rights on Attia; and Attia
lived on only the Stanley County land and was not living on that property when, in
May 1991, he denied owning land on which he did not reside. Thus, we conclude
substantial evidence supports the ALJ’s decision that Attia was at fault in causing the
overpayment. See 20 C.F.R. §§ 416.550 (2003) (recovery of overpayment of SSI
benefits is waived when, inter alia, individual is without fault), 416.552 (individual
is at fault when incorrect payment resulted from, inter alia, failure to furnish
information which individual knew or should have known was material).

                                         -2-
       As for the excess resources determination leading to the denial of the 1997
application, even if Attia had a difficult time selling the land and ultimately received
a net profit of less than $2,000 for it, the ALJ relied on the tax-assessed values of the
property and realtors’ estimates of the property’s worth, all of which exceeded
$2,000. See 20 C.F.R. § 416.1205 (2003) (aged, blind, or disabled individual with
no spouse is eligible for SSI benefits if his nonexcludable resources do not exceed
$2,000). The evidence also did not establish that the property was part of a business
essential to Attia’s means of self-support. See 20 C.F.R. § 416.1222 (2003) (how
income-producing property essential to self-support is counted). Thus, we conclude
substantial evidence supports the ALJ’s decision that the Perkins County land was a
countable resource with a value exceeding $2,000.

      Attia raises additional points, which we have carefully reviewed, but we find
each of these points to be meritless.

      Accordingly, we affirm. We also deny Attia’s motions to supplement the
record.             ______________________________




                                          -3-